DENISON, Circuit Judge
(dissenting). When the vessel owner, confronted with a judgment in personam, has the right to bring his vessel, or its substitute, into court and himself go free, but instead deliberately chooses to procure a stay of execution by giving his solemn undertaking, with surety, that he will pay the judgment in full if it is affirmed, I am convinced that he elects between inconsistent remedies. The contrary view compels us to read into the supersedeas bond a condition which is not there, makes the giving of the bond an ineffective form, and permits the process of the law to be stayed by a promise which the promisor never means to keep — unless convenient. The owner’s right to a day in court for his defense, wherever *718he is sued, is an absolute right. The power to proceed affirmatively to overturn a judgment is a privilege given by the law of the jurisdiction; and if that privilege may be had only by compliance with a condition, then, if the owner buys that privilege, he should pay the price he ágrees to pay. The declared beneficent purpose and the required liberal construction of the statute are satisfied, if the vessel owner is permitted to reserve his privilege while he is making his full defense in «the personal action but is required to claim or to forfeit that privilege before talcing an affirmative remedy leading in a different direction.
This belief, and the absence of any controlling authority to the contrary, compel me to dissent.